ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
In our original opinion we passed only on the question of whether the assistant district attorney was a credible person authorized to make a complaint. We did not discuss the broader question here presented; that is, that the two accusatory pleadings were, in law, signed by one and the same person. Our law consists of numerous interlacing checks and balances which must always be maintained in order to preserve our constitutional form of government. If one assistant district attorney signs a complaint, another signs the information and a third directs the prosecution, then the accused has actually been placed on trial by the act of one man, their principal, the district attorney.
The accused here received three years in jail, and yet the law is clear that one may not be placed on trial for a felony, many of which carry a minimum term of two years, except after indictment by a grand jury of twelve men. To hold that one individual might be the accuser and the prosecutor in misdemeanor cases would certainly be contrary to the policy of our law to protect its citizens from the inherent dangers arising from the concentration of power in any one individual.
It is apparent that our procedure, which authorizes prosecutions by information presented by the prosecuting attorney, is bottomed upon the proposition that there must be a supporting affidavit, without which an information cannot be lawfully presented. In other words, a prosecuting attorney is not authorized to institute prosecutions in the county court upon his independent act or of his own volition. Federal procedure is in keeping with that rule, as also was the rule at common law.
This court, in an opinion written by the illustrious Judge Henderson many years after the Daniels case, had this to say, *308“ . . . and indeed, it would seem that it is not the policy of the law that a County Attorney should make a complaint, and then have an information on his own complaint, and we believe the rule would extend to an Assistant County Attorney.” Flournoy v. State, 51 Texas Cr. Rep. 29, 100 S.W. 151.
There is still another reason why we should not approve of the prosecutor acting in this dual capacity. To do so would be rendering a great disservice to the prosecuting fraternity. We know from experience that a great many people would like to see their neighbor fall into the clutches of the law but are reluctant to sign a complaint. To hold that the prosecutor might be both accuser and prosecutor would subject him to the accusation of misfeasance if he did not accede to the wishes of these reluctant accusers.
In further prosecution growing out of this offense, the state in proving the death of the deceased should not do so in a manner that might be harmful to the accused and wholly unnecessary to a proper development of the state’s case. It serves no legitimate purpose and certainly unduly influences the jury to parade every member of the family of the deceased across the witness stand and ask them if they viewed the remains in the casket.
Appellant’s motion for rehearing is granted, the judgment of affirmance is set aside, and the judgment is now reversed and the prosecution ordered dismissed.